Citation Nr: 0126456	
Decision Date: 11/16/01    Archive Date: 11/27/01	

DOCKET NO.  00-15 292	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 70 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right shoulder injury with arthritis due to trauma, currently 
rated 10 percent disabling.

3.  Service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend
ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from August 1968 to 
May 1970 and from September 1990 to March 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO), which denied the veteran increased 
evaluations for service-connected PTSD and right shoulder 
disorders and also found that new and material evidence to 
reopen a previously denied claim of entitlement to a left 
shoulder disorder had not been submitted.

In June 2001 the veteran appeared and proffered testimony 
before the undersigned member of the Board at Washington, 
D.C.  A transcript of the veteran's testimony has been 
associated with the claims file.



FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal from the denial of a petition to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder has been obtained.

2.  Service connection for left shoulder joint pain was 
denied by an unappealed rating action in March 1998.  

3.  Evidence added to the record since the March 1998 rating 
action is not cumulative of evidence already of record and is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

4.  The testimony and lay and medical evidence establish the 
incurrence of a left shoulder injury in service, with 
continuity of symptomatology after discharge.  

5.  The continuing symptoms are currently diagnosed as 
arthritis (degenerative joint disease or degenerative 
changes).

CONCLUSIONS OF LAW

1.  The March 1998 rating decision denying service connection 
for a left shoulder disorder manifested by joint pain is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160, 
20.302, 20.1103 (2001).

2.  Evidence received since the March 1998 rating decision 
denying service connection for a left shoulder disability 
manifested by joint pain is new and material, and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  Arthritis of the left shoulder was incurred in wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A March 1998 RO rating decision denied the veteran's claim 
for service connection for a left shoulder disorder 
manifested by joint pain.  The veteran did not perfect a 
substantive appeal as to this determination.  See 38 C.F.R. 
§ 20.202 (2000).  
Thus the veteran's claim as to service connection for a left 
shoulder disorder may not be reopened absent the submission 
of new and material evidence.  38 U.S.C.A. § 5108.  In 
considering whether a claim may be reopened, the Board must 
first determine whether the newly received evidence is both 
new and material.  If the Board determines that the claimant 
has produced new and material evidence, a claim is deemed to 
have been reopened and the case must then be evaluated on the 
basis of all the evidence both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The first step in the two-step analysis involves two 
questions:  (1) Is the newly presented evidence "new," that 
is, not previously submitted to agency decision makers and 
not cumulative or redundant; and, (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the last time the claim 
was finally disallowed on any basis.  See Smith v. West, 
12 Vet. App. 312, 314 (1999).  In addition, for the purpose 
of determining whether a case should be reopened the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the case at hand, the RO denied the veteran's original 
claim for service connection for a left shoulder disorder in 
March 1998 on the basis that there were no clinical findings 
of a left shoulder disability in service nor evidence of 
treatment within the initial post service year of arthritis 
or any other presumptive disability.  The RO also found that 
the veteran was not entitled to service connection for left 
shoulder joint pain under the provisions of 38 C.F.R. § 3.317 
pertaining to compensation for certain disabilities due to 
undiagnosed illness in a Persian Gulf war veteran as the 
veteran's pain had been attributed to a known clinical 
diagnosis (arthritis).  

Applying the Court's holding in Smith to the instant case the 
Board's analysis of the evidence submitted for the purposes 
of reopening the veteran's claim must include a review of all 
the evidence submitted since the March 1998 rating action.  
The Board will, however, first review the evidence that was 
before the RO in March 1998.  This evidence included the 
veteran's service medical records and VA clinical records.  

The veteran's service medical records included an October 
1969 medical consultation for complaints of left shoulder 
pain with loss of mobility secondary to lifting heavy 
material.  On physical examination of the left shoulder there 
was no swelling, crepitus or deformity.  Range of motion, 
however, was limited by pain.  Muscle strain was the 
diagnostic impression and the veteran was prescribed 
medication and hot soaks.  The veteran's remaining service 
medical records for his initial period of service are absent 
of any complaints in or findings referable to the left 
shoulder.  On his April 1970 medical examination for service 
separation a clinical evaluation of his upper extremities 
found no abnormalities.  

Periodic physical examinations provided to the veteran in 
1971 and 1972 in connection with his service in the United 
States Navy Reserves were also absent for any abnormality or 
defect referable to the left shoulder.  On a May 1972 report 
of medical history the veteran specifically denied any 
present or past history of a painful or "trick" shoulder.  

The veteran similarly denied any history of shoulder pain on 
a report of medical history completed in March 1991 in 
connection with his demobilization from active duty from 
Desert Storm.  A clinical evaluation of the veteran's upper 
extremity in March 1991 found no abnormalities.

When initially examined by VA in August 1991 the veteran 
related sustaining a right shoulder injury as a result of a 
scud missile attack while serving in Saudi Arabia.  The 
veteran made no complaints whatsoever referable to the left 
shoulder and there were no clinical findings of left shoulder 
pathology.  

The veteran was evaluated and treated by VA for complaints of 
right shoulder discomfort in April and May 1991.  In April 
1992 he presented to a VA orthopedic clinic with complaints 
of bilateral shoulder pain right greater than left.  
Following physical examination, bilateral impingement 
syndrome was diagnosed.  When examined by VA in September 
1992 for complaints of a vague ache in both shoulders 
clinical evaluation was negative for any impingement 
syndrome.

An X-ray of the veteran's shoulders in October 1994 was 
interpreted by a VA clinician to disclose mild degenerative 
changes bilaterally.  A VA progress note dated in January 
1995 shows that the veteran presented at a VA orthopedic 
clinic for complaints of pain in both shoulders, right more 
than left with pain radiating to the elbows.  An X-ray of the 
left shoulder was reported to be poorly centered but normal.  
Tendinitis of both shoulders and mild degenerative joint 
disease right shoulder were the diagnoses rendered.  

On VA examination in July 1995 the veteran related a four-
year history of shoulder pain.  Examination of the shoulders 
showed no swelling, instability, or deformity in either 
shoulder joint.  He is noted to have a positive impingement 
sign, bilaterally.  X-rays were reported to be negative for 
fracture, dislocation or signs of degenerative joint disease.  
Bilateral shoulder pain was diagnosed.

A report of an X-ray of the veteran's shoulder in July 1995 
noted that the veteran had normal degenerative changes in 
both glenohumeral joints as well as in the left 
acromioclavicular joint.  Mild degenerative changes 
bilaterally was the diagnostic impression.  

Arthralgia of both shoulders was diagnosed on a VA intestinal 
examination in April 1996.  

On the basis of the evidence described above, the RO in March 
1998 concluded that a left shoulder disorder manifested by 
pain was not demonstrated during the veteran's service or 
shown to be otherwise attributable thereto.  

The pertinent evidence added to the record since the March 
1998 rating decision and received in connection with the 
veteran's current attempt to reopen his claim for a left 
shoulder disorder consists of VA clinical records, a 
statement from the veteran's spouse, and testimony at a 
personal hearing on appeal before the undersigned member of 
the Board in June 2001.  

The VA clinical records include a June 1998 X-ray of the 
veteran's left shoulder, which was interpreted by a VA 
physician to show degenerative joint disease of the left 
acromioclavicular joint.  

On a VA "joints" examination in February 2000 the veteran 
reported problems with his left shoulder primarily with pain 
that had escalated over the last year.  On physical 
examination the veteran had no pain on palpation of the left 
shoulder.  There was crepitus with flexion and extension in 
all maneuvers involving range of motion.  An X-ray of the 
left shoulder in February 2000 was interpreted to reveal 
degenerative joint disease of the left acromioclavicular 
joint and minimal degenerative changes of the left 
glenohumeral joint.  Degenerative joint disease of the left 
acromioclavicular and glenohumeral joint was diagnosed.  

At his hearing in June 2001 the veteran testified that he 
sustained an injury to his left shoulder at the same time as 
he injured his right shoulder:  while falling to the ground 
during a scud missile attack on his base.  He said he did not 
report this injury at the time due to a lack of available 
medical personnel.  He furthermore described his left 
shoulder symptoms and said he had limited range of motion of 
the left shoulder following any prolonged use.  

In July 2001 the veteran submitted a statement from his 
spouse relating her knowledge of the veteran's injury of both 
shoulders.  She stated that the veteran had informed her of 
the injury in both a letter and in a phone call to her while 
he was stationed in Saudi Arabia.

The Board has reviewed the evidence submitted since the 
rating decision in March 1998 and finds that this evidence is 
new as it has not previously been considered.

Furthermore, the additional evidence is material.  The 
evidence submitted tends to show incurrence of a left 
shoulder injury in service, and a continuity of 
symptomatology between the injury and the current diagnosis.  

Upon reopening the claim, the veteran's testimony before the 
undersigned being credible in its material parts, the Board 
finds that he injured his left shoulder in service, and that 
he has continued to have symptoms ever since, though somewhat 
overshadowed by those of the more symptomatic right shoulder 
injury.  The chief symptom is currently pain, diagnosed as 
arthritis by x-ray.  Resolving reasonable doubt in his favor, 
the Board finds that the requirements for an award of service 
connection are met.


ORDER

New and material evidence having been submitted, the 
previously denied claim of entitlement to service connection 
for a left shoulder disorder is reopened, and service 
connection for arthritis of the left shoulder is granted.  


REMAND

The veteran claims that he is entitled to higher evaluations 
for his PTSD and right shoulder injury residuals.  For the 
reasons noted below, additional development by the RO is 
necessary before the Board proceeds in adjudicating the 
veteran's claims.  

As the record stands the Board is unable to determine the 
current level of impairment caused by the veteran's service-
connected right shoulder disorder.  Here we note that when VA 
examined the veteran's right shoulder in January 1995 he 
complained of aching shoulder pain bilaterally, radiating to 
the elbows.  He also complained that his shoulders felt weak 
and that he is unable to raise more than 50 pounds above his 
head.  Physical examination of the right shoulder at that 
time showed full range of motion with pain and tenderness.  

When the veteran's right shoulder was next examined by VA in 
February 2000 the veteran denied any problem with his right 
shoulder and indicated that his complaints were referable to 
the left shoulder.  Physical examination at that time 
consequently focused primarily on the veteran's left shoulder 
and contained only minimal findings with respect to the 
service-connected right shoulder.

Notwithstanding the veteran's statements on his VA 
examination in February 2000, at his June 2001 hearing he 
described significant right shoulder symptomatology to 
include pain, limited range of motion and weakness as well as 
possible neurological deficits manifested by sensations of 
tingling and numbness.  Inasmuch as six years have passed 
since the veteran's right shoulder was last comprehensively 
evaluated the Board believes that the veteran should be 
afforded a current VA examination of his right shoulder for 
the purpose of determining whether this disability has become 
more severe since 1996.  

Furthermore, during his hearing the veteran also asserted 
that his PTSD is having an adverse effect on his employment.  
He testified that he has had serious conflicts on the job 
with fellow employees and that as a result of his PTSD 
symptoms he has had to use approximately 800 hours of sick 
leave.  His problems with explosive tendencies at his work 
site have been verified by his supervisor in a statement 
received in July 2001.  The Court has considered a case 
involving similar circumstances.  In Spurgeon v. Brown, 
10 Vet. App. 194 (1997), the Court held that where a veteran 
has testified that a service-connected disability has caused 
loss of time from work, VA must attempt to obtain employment 
records for the purpose of verifying the veteran's 
contentions or, at a minimum, advise the veteran of the 
importance of the records to the claim and inform the veteran 
that he or she has the ultimate responsibility for obtaining 
and submitting such records.  

Lastly, during the pendency of this appeal, a bill was passed 
that amplifies VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West Supp. 2001).  To date, the RO has not 
yet considered the veteran's claim pursuant to, or undertaken 
any additional development required by, the VCAA.  
Accordingly, while this claim is being REMANDED for the 
purposes noted above, the RO should accomplish any additional 
development required by the VCAA, including, if appropriate, 
requesting the veteran to aid in obtaining any additional 
evidence in support of his claim.

To ensure the Board bases its decision on a complete record, 
this case is REMANDED to the RO for the following 
development:  

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or non-VA, he 
has received for his right shoulder 
disability and his PTSD.  All records so 
received should be associated with the 
veteran's claims file.

2.  The veteran should be advised that 
employment records that corroborate lost 
time or sick leave due to a service-
connected disorder are relevant to his 
current claim and that the ultimate 
responsibility for furnishing such 
evidence rests on the claimant.  In the 
event his employer has made allowances 
for a service-connected disability, 
documentation of it should also be 
submitted in the record.  See 38 C.F.R. 
§ 3.159(c) (2000) and Spurgeon v. Brown, 
10 Vet. App. 194, 197 (1997).  

3.  After completing the above 
development, the RO should afford the 
veteran a VA examination for the purpose 
of ascertaining the severity of the 
veteran's service-connected right 
shoulder disability.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  Following a 
comprehensive evaluation during which all 
indicated studies deemed necessary are 
conducted, the examiner should identify 
all symptoms, orthopedic and neurologic, 
of the veteran's service-connected right 
shoulder disability.  The examiners 
should describe the degree of functional 
impairment, if any, caused by the right 
shoulder disorder.  The examiner should 
specify the range of motion of the right 
shoulder and whether the veteran has 
functional loss or weakness due to an 
objective demonstration of pain upon 
movement, weakened movement, excess 
fatigability or incoordination and 
whether pain could significantly limit 
his functional ability during flare-ups 
or with repeated use of the affected 
joint over a period of time.  The 
examiner should indicate the impact of 
the disability on the veteran's ability 
to retain and maintain employment.  The 
examiner should provide the rationale for 
all opinions expressed.  

4.  Upon completion of the requested 
development of the record and after 
ensuring full compliance with the VCAA, 
the RO should consider the veteran's 
claims in light of all the evidence of 
record.

If any of the benefits sought on appeal remain denied, the 
veteran and his representative should be furnished an 
appropriate supplemental statement of the case.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration.  No action is required of the 
veteran until he is notified.  The purpose of this REMAND is 
to obtain clarifying information and provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 


